Case 1:19-cv-01476-DLF Document 1-3 Filed 05/21/19 Page 1 of 3




                   Exhibit C
         Case 1:19-cv-01476-DLF Document 1-3 Filed 05/21/19 Page 2 of 3
                                                     U.S. Department of Justice
       Office of                                     Office of Information Policy
                                                     Suite 11050
                                                     1425 New York Avenue, NW
                                                     Washington, DC 20530-0001

Telephone: (202) 514-3642




Edward J. Ungvarsky, Esq.
Northern Virginia Capital Defender Office
Suite 201B
2300 Clarendon Boulevard                             Re:     Appeal No. DOJ-AP-2016-004386
Arlington, VA 22201                                          Request No. 1345369-000
eungvarsky@cdn.idc.virginia.gov                              DRC:TAZ

VIA: Email

Dear Mr. Ungvarsky:

       You appealed from the action of the Federal Bureau of Investigation on your Freedom of
Information Act request for access to records concerning the corrected genotypes used to
generate the June 2015 FBI allele frequency database.

        After carefully considering your appeal, I am affirming the FBI's action on your request.
The FOIA provides for disclosure of many agency records. At the same time, Congress included
in the FOIA nine exemptions from disclosure that provide protection for important interests such
as personal privacy, privileged communications, and certain law enforcement activities. The FBI
properly withheld this information in full because it is protected from disclosure under the FOIA
pursuant to:

       5 U.S.C. § 552(b)(6), which concerns material the release of which would
       constitute a clearly unwarranted invasion of the personal privacy of third parties;
       and

       5 U.S.C. § 552(b)(7)(C), which concerns records or information compiled for law
       enforcement purposes the release of which could reasonably be expected to
       constitute an unwarranted invasion of the personal privacy of third parties.

Please be advised that for each of these exemptions, it is reasonably foreseeable that disclosure
of the information withheld would harm the interests protected by these exemptions.

       Please be advised that this Office's decision was made only after a full review of this
matter. Your appeal was assigned to an attorney with this Office who thoroughly reviewed and
analyzed your appeal, your underlying request, and the action of the FBI in response to your
request. If you have any questions regarding the action this Office has taken on your appeal, you
         Case 1:19-cv-01476-DLF Document 1-3 Filed 05/21/19 Page 3 of 3



                                              -2-

may contact this Office's FOIA Public Liaison for your appeal. Specifically, you may speak with
the undersigned agency official by calling (202) 514-3642.

       If you are dissatisfied with my action on your appeal, the FOIA permits you to file a
lawsuit in federal district court in accordance with 5 U.S.C. § 552(a)(4)(B).

         For your information, the Office of Government Information Services (OGIS) offers
mediation services to resolve disputes between FOIA requesters and Federal agencies as a non-
exclusive alternative to litigation. Using OGIS services does not affect your right to pursue
litigation. The contact information for OGIS is as follows: Office of Government Information
Services, National Archives and Records Administration, Room 2510, 8601 Adelphi Road,
College Park, Maryland 20740-6001; e-mail at ogis@nara.gov; telephone at 202-741-5770; toll
free at 1-877-684-6448; or facsimile at 202-741-5769.

                                                    Sincerely,
                                                                                            9/19/2016



                                                      X
                                                      Sean R. O'Neill
                                                      Chief, Administrative Appeals Staff
                                                      Signed by: SEAN O'NEILL
